Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
Amendments of Claims 1 and 7 are acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/04/2022 and 09/08/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Zand (US 2009/0234248) in view of Shelton (US 2005/0173490) and Wenchell (US 2013/0110088).
Regarding Claim 1:
Zand discloses a surgical stapling instrument (Figure 1, surgical stapler 101) comprising: 
an anvil configured to clamp a tissue (Figure 1, anvil 113); 
a stapler configured to drive surgical staples through tissue and form against the anvil (Figure 1, housing 115); 
a position sensor coupled to the anvil configured to detect anvil gap (Figure 1, paragraph 65 further gap sensing adjunct monitors the spacing between the anvil 113 and housing 115 tissue contacting surfaces to determine the staple gap height 141) 
a sensor coupled to the anvil configured to detect tissue compression force (Paragraph 56, Sensors located on one or both sides of the stapler. Mechanical sensing includes, but is not limited to, pressure sensors that monitor tissue interaction forces including compression pressure); 
a motor coupled to the anvil, the motor configured to move the anvil from a first position and a second position (Paragraph 59. motor actuated staple gap adjustment module); and 
a control circuit coupled to the motor and to the position sensor and the sensor coupled to the anvil (paragraph 79, Figure 13, controller 1331), the control circuit configured to: determine the anvil gap; compare the anvil gap to a predetermined gap; determine the tissue compression force; compare the tissue compression force to a predetermined tissue compression force (Tissue 1303 is healthy bowel tissue used as a baseline measurement from which to compare sensor readings at the surgical site).
Zand also discloses a communication circuit configured to communicate with a modular communication hub of a computer-implemented interactive surgical system (Figure 1, paragraph 65 Communication interface 125 is communicatively coupled 127 to the controller 131. Controller 131 may be connected to a database to evaluate current sensor readings responsive to past experiences and can be considered the “computer” of a computer-implemented interactive surgical system while 127 connects 131 to the communication interface, that short of any additional limitation can be considered a “communication hub” since receives information from the sensors to send to the controller).
Zand does not disclose an electronic lockout process to prevent operation of the stapler based on the comparison of the anvil gap to the predetermined gap and the comparison of the tissue compression force to a predetermined tissue compression force or to adjust a function of the stapler based on a severity of a failure of the function; Zand on paragraph 80 and Figure 14 shows that the controller analyzes the data and provide recommendations about executing or not the procedure.
Shelton teaches a surgical stapler with a lockout process to prevent operation of the stapler based on the comparison of the anvil gap to the predetermined gap and the comparison of the tissue compression force to a predetermined tissue compression force or to adjust a function of the stapler based on a severity of a failure of the function (Paragraph 133, control circuitry in the handle portion may advantageously respond to or in anticipation of a user's firing command by deactivating an EAP lockout when deemed advisable… improperly clamped tissue may be sensed by pressure transducers spaced along the jaws may sense too much tissue or too little tissue along some portion of the end effector; the “too much or too little tissue” corresponds to the tissue retained in the gap and deactivating the EAP lockout can be considered the “adjusting a function of the stapler based on the severity of a failure).

It would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to modify Zand with the teachings of Shelton and not only and provide recommendations to the user about executing or not the procedure, but also to respond to or in anticipation of a user's firing command by deactivating an EAP lockout when deemed advisable make the controller execute an electronic lockout process to prevent operation of the stapler based on the comparison of the anvil gap to the predetermined gap and the comparison of the tissue compression force to a predetermined tissue compression force, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Zand does not specifically disclose a communication circuit configured to communicate with a surgical hub comprising a “situational awareness system”, the control system configured to receive, from the situational awareness system, motor control data indicative of a tissue type or to adjust a control of the motor based on the motor control data indicative of the tissue type 
Wenchell teaches (Paragraph 0040) that the Control of the motor 212 is based on a CTC program stored in memory 208. Depending on the type of tissue and/or disease type, processor 202 executes the CTC program stored in memory 208. Processor 202 calculates the requisite tissue gap and the firing parameters based on programming code coefficients stored in memory 208 and transmits a signal to motor 212 based on the calculated requisite tissue gap and firing parameters. Motor 212 then controls tool assembly 504 to provide the appropriate tissue compression to achieve an optimal staple formation; the memory 208 that stores the CTC programs to be executed based on the tissue type can be considered the “situational awareness system” which communicates with a surgical hub and adjust a control of the motor based on the motor control data indicative of the tissue type. Motor 212 then controls tool assembly 504 to provide the appropriate tissue compression to achieve an optimal staple formation.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Zand the teachings of Wenchell and include a “situational awareness system” with a memory as described to control the motor that operates the jaws according to the tissue type to provide the appropriate tissue compression to achieve an optimal staple formation.
 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zand (US 2009/0234248) in view of Shelton (US 2005/0173490) and Wenchell (US 2013/0110088) as applied to Claim 1, and further in view of Bear (US 2016/0374672).
Regarding Claim 2:
As discussed above, the modified invention of Zand discloses the claimed invention as recited.
The modified invention of Zand does not specifically discloses if the control circuit is configured to execute a compulsory electronic lockout process to prevent operation of the stapler when the anvil gap is greater than a predefined maximum anvil gap threshold.
Bear teaches on an exemplary Trigger Lockout Assembly (Paragraph 298) that if the gap distance is too great, the staples that are deployed at the anastomosis site may not be sufficiently formed by staple forming pockets and this may result in leakage at the anastomosis site and that If the gap distance is too small, the internal structure of the tissue compressed between surfaces may be damaged to the point where the structural integrity of the tissue is compromised, preventing the tissue from adequately holding the formed staples and resulting in leakage or other failure of the anastomosis.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Zand the teachings of Bear and include an electronic lockdown to prevent the operator from actuating the stapler unless the gap distance is within an appropriate range.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Zand (US 2009/0234248) in view of Shelton (US 2005/0173490) and Wenchell (US 2013/0110088) as applied to Claim 1, and further in view of Beetel (US 2011/0282329).
Regarding Claim 3:
As discussed above, the modified invention of Zand discloses the claimed invention as recited.
The modified invention of Zand does not specifically discloses if the control circuit is configured to execute a no limit electronic lockout process to prevent operation of the stapler when the tissue compression force is below an ideal tissue compression force threshold.
Beetel discloses a similar surgical stapler also with sensors to measure force and gap and as part of a method of using the stapler (paragraphs 62 and 63); Beetel indicates that an excessive amount of compression or strain on the tissue may result in the tissue having insufficient blood flow to achieve an acceptable hemostasis and/or tissue fusion and may result in tissue necrosis or the like. Additionally, Beetel indicates that an insufficient amount of compression or strain on the tissue may result in the tissue having too much blood flow thereto in order to achieve an acceptable hemostasis and/or tissue fusion. Compression or strain of the tissue is compared to an existing record or data look-up table of acceptable tissue compressions and/or strains for different tissues and the compression force is adjusted until it is within an acceptable range.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Zand the teachings of Beetel and include an electronic lockdown to prevent the operator from actuating the stapler unless the compression force is within an appropriate range.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable Zand (US 2009/0234248) in view of Shelton (US 2005/0173490) Wenchell (US 2013/0110088) and Beetel (US 2011/0282329) as applied to claim 3 above, and further in view of Jaworek (US 2014/0246471).
Regarding Claims 4 and 5:
As discussed above, the modified invention of Zand discloses the claimed invention as recited, in particular discloses a lockout based on the gap regardless of the force applied and a lockout based on the applied compression force. 
The modified invention of Zand does not specifically disclose the lockouts being “discretionary”. Note that the disclosure of Zand indicates that the operation of the stapler could be stopped at the discretion of the operator, but the term will be interpreted as indicated on Paragraph 445 of the PGPub, as a discretionary lockout can be overridden by the user input.
The use of an override function is well known in the art to bypass control actions when the operator for some reason requires to operate a machine beyond a safety range. In particular Jaworek (paragraph 316) indicates that the control system 1400 may include an override mode in which one or more inputs provided to the control system by one or more users or other control systems in communication with the control system may be forwarded and/or provided to the instrument, so lockout occurs or is the default state or condition of the system until the occurrence of one or more events, such as user-initiated override.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Zand (US 2009/0234248) in view of Shelton (US 2005/0173490), Wenchell (US 2013/0110088), Beetel (US 2011/0282329) and Jaworek (US 2014/0246471) as applied to claim 5 above, and further in view of Leimbach (US 2015/0272575).
Regarding Claim 6:
As discussed above, the modified invention of Zand discloses the claimed invention as recited.
The modified invention of Zand does not specifically disclose if the control circuit is configured to execute a predetermined wait period prior to enabling operation of the stapler.
Leimbach teaches a surgical stapler that includes a control system that includes a safety processor that performs an error check before energizing the primary processor to verify the integrity of all the plurality of circuit segments, the performing of the error check before energizing the primary processor can be considered a “wait period”.
Therefore, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Zand the teachings of Leimbach and include a safety processor that doing a “wait period” performs an error check before energizing the primary processor to verify the integrity of all the plurality of circuit segments.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1 to 6 have been considered but are moot because a new ground of rejection was required due to the amendment of Claim 1.
The Applicant argues that the modified invention of Zand does not disclose a surgical hub comprising a situational awareness system that provides motor control data indicative of a tissue type; and the Examiner agrees with the argument. Surely the modified invention of Zand does not really provide control for the operation of the motor based on the type of tissue being stapled, and that is why the teachings of Wenchell (US 2013/0110088) were included as indicated on the rejection of Claim 1.
The rest of the arguments were based on the fact that the rest of the references do not disclose the situational awareness system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in particular Worrell (US 2016/0287316) discloses controlling the motor based on detecting the tissue type; Racenet (US 2012/0211542) discloses the controller adjusting the parameters to operate the motor depending on the tissue type and Shelton (US 2016/0256154) indicates that the algorithm to operates the motor is based in the identified tissue type and thickness.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731